                                           Case 3:17-cv-07210-SK Document 110 Filed 08/19/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                         Case No. 17-cv-07210-SK
                                         al.,
                                   8
                                                          Plaintiffs,                          ORDER DENYING MOTION TO LIFT
                                   9                                                           STAY AND REQUIRING
                                                   v.                                          COMPLIANCE REPORT
                                  10
                                         ELISABETH DEVOS, et al.,
                                  11                                                           Regarding Docket No. 103
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          As discussed with counsel at the oral argument that took place on August 19, 2019, the
                                  14   Court anticipates that the Ninth Circuit will soon issue a ruling crucial to resolution of the issues
                                  15   implicated in Plaintiff’s motion to lift the stay of these proceedings. (Dkt. 103). Accordingly, the
                                  16   Court HEREBY DENIES WITHOUT PREJUDICE the motion to lift the stay. However, the
                                  17   Court is deeply concerned about Plaintiffs’ allegations that Defendants have violated the terms of
                                  18   its preliminary injunction order. (Dkt. 70). Accordingly, Defendants shall submit a full report
                                  19   detailing their compliance with the preliminary injunction order by September 18, 2019. As well
                                  20   as describing the status of Defendants’ compliance in full, the status report shall answer the
                                  21   following questions in particular:
                                  22          1.        How many people received incorrect notices that payments were due on their
                                  23                    loans?
                                  24          2.        How were these incorrect notices remedied? Specifically, what affirmative steps
                                  25                    did Defendants take to remedy the error?
                                  26          3.        How many people were subject to further collection or enforcement efforts on the
                                  27                    basis of their receipt of an incorrect notice?
                                  28          4.        How were these erroneous collection or enforcement efforts remedied?
                                          Case 3:17-cv-07210-SK Document 110 Filed 08/19/19 Page 2 of 2




                                   1                 Specifically, what affirmative steps did Defendants take to remedy the error?

                                   2   The Court will address the status report at a further case management conference on October 7,

                                   3   2019, at 9:30 a.m. The parties’ joint case management statement shall be due no later than

                                   4   September 30, 2019.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 19, 2019

                                   7                                                  ______________________________________
                                                                                      SALLIE KIM
                                   8                                                  United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
